Of course defendants should receive credit for all the rent collected *Page 412 
by plaintiff after defendants had abandoned the premises, and during the term for which they are held liable; same to be imputed as of the date when collected. Holden v. Tanner, 6 La. Ann. 74; Ledoux v. Jones, 20 La. Ann. 539; see, also, Succession of Romero, 137 La. 236, 251, 68 So. 433. But no amendment of our decree is necessary for that purpose, since such credit may be urged as a set-off against the judgment itself, in reduction and partial compensation thereof. Code of Practice, art. 373; Caldwell v. Davis, 2 Mart. (N.S.) 135.
Rehearing refused.